UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2014 Date of reporting period:	May 1, 2013 — October 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Capital Opportunities Fund Semiannual report 10 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 22 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: In the final months of 2013, we continue to see business conditions as generally positive for well-diversified investment portfolios. Financial markets have shown surprising resilience in the face of recent headwinds, most notably the confrontation over the federal budget and debt ceiling, which took a toll on the economy during October. With Congressional negotiations now continuing into 2014, there is hope that lawmakers may reach an agreement beneficial to the economy, even as investors remain alert to the risk of additional disruption. Fortunately, equity markets have easily overcome recent obstacles. Supported by generally solid corporate earnings and healthy balance sheets, stock market gains to this point are far above the long-term average for a single year. International stocks have also performed well, particularly in Europe and Japan. While bonds have lagged behind stocks, many fixed-income sectors have advanced, reminding investors of the need for flexible and selective approaches. The sting of rising interest rates has been felt primarily by Treasuries and other government bonds. At Putnam, we believe markets in flux can often provide the best opportunity for realizing the benefits of financial advice and active portfolio management. An experienced advisor can help investors stay focused on their long-term goals without getting distracted by daily economic and political events. Challenging times also call for innovative and alternative investment strategies managed by experts. In seeking returns for fund shareholders, Putnams investment professionals engage in fundamental research, active investing, and risk management strategies. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. About the fund Seeking overlooked, underpriced small and midsize companies Every company, whatever its industry, growth rate, or size, has an underlying value. This value is based in part on the cash flows the company generates. The price of a company’s stock, however, may not accurately reflect this underlying value.A stock may be mispriced for different reasons, and it is often the result of behavioral bias — when investors overreact to short-term factors. Mispriced stocks can provide attractive opportunities for investors who have the expertise and insight to identify them. Themanagers of Putnam Capital Opportunities Fund look for stocks they believe are trading below their intrinsic value and can appreciate over time. It is up to the managers to uncover the reasons behind a stock’s valuation and to determine whether the market’s generally held assumptions are on target. The fund focuses on stocks of small and midsize companies, which are typically covered by fewer analysts than are large companies. With fewer analysts following these stocks, there may be more overlooked investment opportunities topursue. In seeking stocks with long-term growth potential, the managers draw on their own experience as well as that of the analysts in Putnam’s Global Equity Research organization. Because the fund is managed in the blend style, the managers are not focused solely on either growth- or value-style stocks and can choose from thousands of small and midsize U.S. companies. This flexibility means the fund’s portfolio is broadly diversified, which can help reduce the risk of investing in a narrow range of sectors orstocks. In all their decisions, the managers are guided by Putnam’s risk controls, which call for regular review of fund holdings and the discipline to trim or sell stocks when they reach or exceed what is considered their true worth. Investor overreaction can mean investment opportunities An important factor in the analysis for Putnam Capital Opportunities Fund is “behavioral insight.” Investors frequently focus on short-term financial performance while ignoring the potential for a stock to outperform over the long term. For example, investors may overreact to a specific event, such as a management change, and either sell off the stock or buy it in large quantities. This overreaction can skew a stock’s price out of proportion to the real impact of the event. The result can develop into a buying or a selling opportunity for astute investment managers. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Capital Opportunities Fund Interview with your fund’s portfolio manager How would you describe the investment environment for the six - month reporting period ended October31, 2013? Fewer global risks dominated the market environment than the previous reporting period. Europe’s economy seemed to gain more stability, with growth turning positive in the second quarter, effectively ending the region’s recession, while the U.S. economy improved modestly. The U.S. housing market recovery continued. Consumers gained confidence and spending increased on large ticket items, contributing to a rebound in the automotive industry, which likely benefited from the low-interest-rate environment and pent-up demand. Still, consumers demonstrated some caution about the economic recovery, as evidenced by sluggish spending in many of the lower-cost segments of the retail sector. In the spring, markets also experienced volatility following comments from the Federal Reserve chairman about the possibility of the central bank reducing its $85-billion-per-month asset-purchasing program. Initial comments from Fed Chairman Ben Bernanke set off months of speculation about rising rates and fueled market volatility, particularly in the bond market. At its September meeting, the Fed decided against tapering. Although economic data had improved, the job market continued to exhibit a slow recovery. The unemployment rate had dropped slightly, only to edge higher in October. At the same time, stock markets This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 10/31/13. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Capital Opportunities Fund 5 rallied and many of the U.S. indexes reached record highs. Against this backdrop, Putnam Capital Opportunities Fund slightly underperformed its benchmark, the Russell 2500 Index, and the average return of its Lipper peer group, Small-Cap Core Funds. During the period, small-cap growth stocks outperformed small-cap value stocks in the broader market. Putnam Capital Opportunities Fund is in the core space, but the portfolio tends to lean toward value, which did not help performance. Also, stock selection and cash allocation detracted from performance. What effects did the 16 - day partial U.S. government shutdown and debt limit debate have on markets? The political debate seemed to generate investor uncertainty, but not to the extent that we witnessed in 2012 when the government struggled with similar budget deficit and national debt issues. The markets seemed to handle it better this time, even with the government shutdown. In our view, the events provoked some anxiety among consumers and curbed spending. But the shutdown was temporary and Congress reached some agreements for the near term. Meanwhile, equity market indexes set record highs. As the stock market rallied during the period, what trends did you observe in small - cap stocks compared with large - cap stocks, and what might that be signaling? Small-cap stocks outperformed large-cap stocks during the period. Typically, when small caps outperform, it’s a sign that the economy is improving. Small-cap stocks tend to have a higher beta —and therefore are more sensitive to the economic environment. Allocations are shown as a percentage of the fund’s net assets as of 10/31/13. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Capital Opportunities Fund Regarding trends in industry sectors, consumer staples was the best-performing sector, followed by energy, industrials, and information technology. There was no clear signal about the overall economy from the sectors as performance was mixed between defensive and offensive industries. One trend —poor performance in the utilities sector, based on a rising-interest-rate environment — emerged after the Fed began talking about quantitative tapering. Did you make any changes in the positioning of the portfolio during the period? We increased the fund’s exposure to consumer discretionary stocks, finding some valuation opportunities in that area. Energy stocks also sold off sharply during the period, creating what we consider to be attractive valuations. As a result, we increased our allocation to the energy sector. In addition, some regional bank stocks in the portfolio performed well during the past couple of years, so we reduced the fund’s holdings and harvested some gains in this sector during the period. The portfolio remains underweight to REITs relative to the benchmark, as valuations remain high despite the sell-off during the period. The portfolio is also underweight to utilities. In our view, if interest rates rise, the fund will be positioned appropriately. What is the fund’s investment philosophy and stock selection process? We base our stock selection on bottom-up, fundamental research, using a valuation model to evaluate every company owned in the portfolio. We look for companies This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Capital Opportunities Fund 7 with what we consider to be the best risk-reward — upside versus downside — profile. This strategy gives the portfolio a value investing tilt. We seek to combine those characteristics with companies with improving fundamentals and relatively solid balance sheets. In our view, the portfolio has a good mix of valuation and quality. We also try to look at a company and the business environment with a longer-term view of two to three years, rather than what the environment may be like for the next quarter or the next year. Which holdings contributed to fund performance during the period? Boise, Inc., a manufacturer of paper and corrugated cardboard, was the top contributor to fund performance. Boise was acquired by Packaging Corp. of America during the period. We sold the stock after the acquisition was announced, which was the basis for the contribution to performance. Spirit Airlines, a low-cost airline based in Florida, was also a leading contributor to performance. Spirit is known for its no-frills, low-cost offerings, which have been popular among cost-conscious consumers. The airline has been profitable, compared with other larger airlines, and has added capacity. Spirit has expanded its network along the East Coast and to many vacation destinations in the Caribbean and Latin America. Harman International Industries also contributed. Harman is a manufacturer of high-end audio systems and infotainment systems primarily sold to auto manufacturers. The company benefited from improved auto sales during the period and broader adoption of its systems in luxury cars. Penetration into the auto market continues to improve, and the company is moving toward increasing the placement of its systems in lower-cost vehicles. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Capital Opportunities Fund Towers Watson, provider of human resources solutions, also helped. Towers Watson has a business called Exchange Solutions, which serves as an insurance broker for large companies seeking medical plans for retired employees. Exchange Solutions has experienced significant growth since it was launched several years ago. Which holdings detracted from fund performance? ValueClick, a provider of online marketing services, sales leads, and display advertising, hurt performance. Company growth slowed because of declines in its traditional display business and an increasingly competitive business environment. McDermott International, an engineering, procurement, construction, and installation company focused on the offshore oil and gas markets, was another top detractor. The company has experienced some problems with certain projects it bid on a few years ago, including cost overruns, which have impeded the execution of those projects. What’s more, the chief executive officer announced that he would retire effective December2013. While performance problems hurt its stock price, we still hold the stock in the portfolio because we believe that it is undervalued. Francesca’s Holdings, a women’s apparel and accessories company, detracted from performance. The stock price suffered from a challenging retail environment, particularly for apparel. Across the industry, apparel companies, especially those in the low-cost segment, suffered during the period. Gas prices increased considerably and consumers were already struggling, which hindered spending. We still hold the stock and like the company because we believe it can offer high returns on capital. In addition, the store is a fairly new concept and we believe it has the opportunity to expand into several new markets. Chemed, another detractor, owns two businesses: Roto-Rooter and Vitas Innovative Hospice Care. Vitas was affected when the government made rule changes around Hospice Medicare reimbursements that resulted in weak admissions. What is your outlook for the economy, and how will you be positioning the fund in the coming months? In our view, we expect the slowly improving global economic recovery to continue. As I mentioned, there are signs that many countries in Europe have stabilized or are improving. Over time, the global recovery may help U.S. companies expand exports, which may provide more traction to the economic recovery in the United States. The portfolio is positioned for this scenario, and we have increased exposure to consumer discretionary and technology companies, where our research is uncovering what we believe to be the best valuation opportunities. Thank you, Joe, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joseph P. Joseph has an M.B.A. from the Stern School of Business at New York University and a B.A. from Loyola College. He joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Joe, your fund’s portfolio managers are Randy J. Farina, CFA
